Citation Nr: 1626589	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  12-26 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1989 to August 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in September 2013 when it was remanded for additional development.  

FINDING OF FACT

The Veteran failed to appear at the VA psychiatric examination, and he has not presented good cause for the failure to appear.  


CONCLUSION OF LAW

The claim for a TDIU rating must be denied as a matter of law.  38 C.F.R. § 3.655 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The present matter was previously before the Board in September 2013, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the matter to schedule a VA examination, in part, to determine the impact of the Veteran's service-connected major depressive disorder on his employability (based on a September 2009 VA psychiatric examination).  Upon remand, the Veteran was scheduled for VA examinations in May 2015, July 2015, and August 2015.  In July 2015 correspondence, the Veteran reported he did not file a claim for TDIU, and that he was satisfied with the benefits he was currently receiving and not seeking TDIU.  

When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  The Board must determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 (2008).  

Here, the Board in September 2013 found that a VA examination was necessary to determine the impact of the Veteran's service-connected major depressive disorder on his employability.  The claims file further shows that in April 2015 and July 2015 letters, the RO informed the Veteran that failure to appear at an examination without good cause may cause his claim to be denied.  The Veteran failed to appear at the examinations, and he has not presented good cause for the failure to appear.  In addition, the Veteran has made clear that he is currently satisfied with his schedular ratings, and was not seeking a claim for TDIU, but has nevertheless failed to withdrew the claim in writing.  38 C.F.R. § 20.204.  Accordingly, the claim must be denied.  38 C.F.R. § 3.655.  

As the disposition of this claim is based on the law, and the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to TDIU is denied. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


